Response to Amendment
This Office action is in response to the amendments and remarks filed on 7/18/2022. The amendments to the claims were received and have been entered. 
Claims 1-5, 7-9, 12-13 and 15-21 have been amended. Claims 1-21 remain present in this application. 
The rejection of claims 1-21 under 35 USC 112(b) are withdrawn in view of the amendments. The objection of claims 7 and 18-21 are withdrawn in view of the amendments. The applicants reply has overcome the rejection and the objection.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-21 are allowed over the prior art of record. 
Regarding claim 1, claimed invention teaches “a light emitting apparatus” including claimed limitations “wherein capacitance of the capacitor is different for each light emitting color and is larger in a pixel of a light emitting color in which a peak current flowing through the light-emitting element is larger.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Regarding claim 15, claimed invention teaches “a light emitting apparatus” including claimed limitations “wherein the second capacitor has a capacitance value different from a capacitance value of the first capacitor so that the current flowing through the second light-emitting element is larger than the current flowing through the first light-emitting element when the first light-emitting element and the second light-emitting element receive the same luminance signal.”
Claimed inventions in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 5, 2022